Filed 10/11/22 P. v. Barrios-Ixolin CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
             Plaintiff and Respondent,
                                                                        A162895
 v.
 LUIS ENRIQUE BARRIOS-IXOLIN,                                           (San Francisco County
                                                                        Super. Ct. No. SCN 231577)
             Defendant and Appellant.


         Defendant Luis Barrios-Ixolin1 paid Tiara Williamson for sexual
intercourse, which took place in a portable restroom (porta potty). During the
encounter, Barrios-Ixolin discharged a revolver he was carrying in his front
pocket, firing one shot that killed Williamson. A jury acquitted him of
murder but found him guilty of involuntary manslaughter, carrying a loaded
firearm, and carrying a concealed firearm. It also found true that he
personally used a firearm during the homicide. The trial court sentenced him
to 12 years in prison, including the upper term of 10 years for the firearm
enhancement.
         On appeal, Barrios-Ixolin claims that the jury instruction on accident,
former CALCRIM No. 510, was legally incorrect. He also claims that the


       When Barrios-Ixolin testified at trial, he spelled his last name as
         1

“Barrios-Ixcolin.” Because the parties and the balance of the record spell the
name without the “c,” we do so as well.

                                                               1
matter must be remanded for resentencing under Senate Bill No. 567 (2021–
2022 Reg. Sess.) (Senate Bill No. 567), which altered a trial court’s discretion
to choose the lower, middle, or upper term. We conclude that any error in the
accident instruction was harmless. A remand is required, however, for the
court to reconsider in light of the new legislation whether to impose the upper
term for the firearm enhancement. Therefore, we vacate the sentence and
remand for resentencing but otherwise affirm.2
                                    I.
                          FACTUAL AND PROCEDURAL
                               BACKGROUND
      A.    Background and Williamson’s Encounter with Barrios-Ixolin
      In early 2016, Williamson and Jonathan S. met while they were both
temporarily employed at a Ghirardelli Square restaurant. They soon began
dating and were in a relationship when their jobs ended that March.
Although Jonathan S. found another job, Williamson did not, and she told
him she had decided to engage in prostitution to make enough money that
they could continue seeing each other. Jonathan S. agreed to help
Williamson by driving her to the Mission District and waiting for her while
she performed sex work.
      Throughout April and May 2016, Jonathan S. took Williamson to the
Mission District approximately every other night. He would wait nearby in
his car, and she would keep in touch with him by text message. Jonathan S.
testified that Williamson generally charged $60 to $80 for sexual intercourse
and was paid up front.




      2 As a result, we need not address Barrios-Ixolin’s remaining claims
that the trial court abused its discretion by imposing the upper term for the
firearm enhancement and that there is an error in the abstract of judgment.

                                        2
      Around midnight on May 30, 2016, Jonathan S. dropped Williamson off
in the Mission District and parked his car to wait for her. Williamson was
having “a slow night,” and a couple hours passed without her finding a client.
Jonathan S. texted her to see whether she wanted to leave, but she said she
was going to keep trying.
      Williamson eventually informed Jonathan S. that she had found a
client. Her encounters normally lasted 15 to 30 minutes, and Jonathan S.
became worried when he did not hear from her within that timeframe. He
texted her to ask whether she was “still on a date,” and at 2:48 a.m., she
responded that she was. He never heard from her again.
      Meanwhile, a witness who lived in a building near the intersection of
18th Street and Alabama Street was watching a movie when he heard a male
voice outside say “something along the lines [of], over here, over there.” The
witness looked out the window and saw a man with “a bit of a pot belly” who
appeared to be “Latin.”
      Sometime later, the witness heard “the sound of [a] porta potty being
maneuvered,” which from prior experience he knew “causes a large sort of
echoey sound.” At the time, the witness’s building was being painted, and
two porta potties for the workers were stationed next to each other in a
parking space in front of the building. Earlier that day, the witness had seen
“some young kids” break into one of them by breaking the lock on the door.
      After hearing the porta potty shaking, the witness heard a woman’s
muffled voice saying something like, “No, no.” He had the impression that
the voice was coming from inside the porta potty. The witness agreed that
“the porta potty [then] really started to violently shake,” as if “there was
some sort of struggle going on inside.” The witness heard a single gunshot,
the shaking stopped, and a woman screamed and called out the name “John.”



                                        3
Other witnesses who lived in the same building also testified that they heard
a sound like a gunshot and then a woman’s scream.
      One of those witnesses then looked outside and “saw what [he] believed
was a woman walking diagonally, more like a half run in a sort of limp, going
diagonally across the street.” She moved into a dark area and he lost sight of
her. The original witness did not see the woman, but he did see the same
potbellied man “backing out from between the two porta potties that were
positioned side-by-side.” The man, whose shirt was untucked, got into a car
parked nearby, and the car drove away toward 19th Street.
      Another witness who lived in a different building on Alabama Street
testified that he was awakened by “a scream.” Immediately afterward, at
2:54 a.m., he called 911. During the call, the witness told the dispatcher that
“[i]t sounded like [a woman] screamed ‘rape,’ ” and he mentioned hearing “a
loud sound” he did not think was a gunshot. In his testimony, however, he
said he heard the woman say a word “more like ‘help,’ ” not “rape,” and he
described the sound following the scream as “two gunshots” that were
“unmistakably gunfire.” Similarly, this witness’s wife, who was also
awakened by the noise, heard a woman scream “help” and then “[t]wo loud
bangs.”
      B.    The Evidence at the Scene and Williamson’s Autopsy
      Two San Francisco police officers were dispatched to the intersection of
18th Street and Alabama Street, where they arrived three minutes after the
911 call was made. Bystanders directed the officers toward Williamson, who
was lying on the ground on 18th Street west of the intersection. She was not
breathing, and she later died at the hospital. Three $20 bills and two unused
condoms were found in her possession.




                                        4
      The porta potty with the broken lock was on the street, “right next to
the curbline,” and the other porta potty was “directly in front of it, into the
street.” The small amount of space between the two did not allow the broken
porta potty’s door to open “fully,” although it could open “enough [for a
person] to gain access.” The broken porta potty’s exterior length and width
dimensions were three feet, seven inches by three feet, eight inches, and its
interior was “cramped” even for one person.
      The broken porta potty contained “a $1 bill, an open condom wrapper”
of the same brand as the condoms found on Williamson’s body, a used
condom, and an “elastic strap” from Williamson’s bra. There were no bullet
holes in the porta potty, and no evidence was found in its tank when the tank
was drained. The parties stipulated that Williamson’s DNA was on one side
of the used condom and Barrios-Ixolin’s DNA was on both sides of it.
      Williamson, who was five feet, seven inches tall and weighed
195 pounds when she died, had three gunshot wounds: one above her left
elbow, one near her left shoulder, and one on the left side of her upper back.
The wound near her elbow was discolored in a way that suggested it was an
entrance wound and the gun was in close proximity to her when fired. The
wound in her back, which also appeared to be an entrance wound, could have
been “a re-entry wound,” and the bullet that caused it was found lodged in
her neck. The bullet had traveled through her left lung and carotid artery,
causing significant internal bleeding that ultimately killed her.
      It was undisputed that Williamson’s wounds were caused by one bullet.
The pathologist who performed the autopsy testified that there were “many
possible scenarios” under which a single bullet caused Williamson’s injuries,
including that her arm was positioned behind her body when she was shot.
In particular, the pathologist agreed that Williamson could have been leaving



                                        5
“very close quarters” with her “left arm up . . . when the gun fire[d].” She had
gunshot residue on both hands, consistent with being close by when a gun
was fired.
      C.     Barrios-Ixolin’s Version of Events
      Barrios-Ixolin, who was 28 years old when he killed Williamson, was
arrested a few months after the homicide. He testified that on the night in
question, he was at his job as a security guard until 1:00 a.m. After he
finished work, his cousin picked him up in the cousin’s car and they drove to
the Mission. They planned to hire a sex worker and take turns having sex
with her.
      According to Barrios-Ixolin, after he and his cousin arrived in the
Mission, they picked up Williamson, who agreed to have sexual intercourse
with them for $60 each. Williamson said she “had a place [they] could go to
have sex,” and they drove to Alabama Street and parked near two porta
potties. Barrios-Ixolin gave Williamson $60, and they exited the car while his
cousin stayed in the driver’s seat to wait his turn.
      Barrios-Ixolin, who was about five feet, eleven inches tall and weighed
300 pounds, testified that he entered the porta potty with the broken lock
first and Williamson followed him inside. Because the two porta potties were
so close together, it was necessary to turn sideways to go in and out of the
broken porta potty. Williamson was standing in front of him with her back to
him. She handed him a condom, and he pulled down his pants to put it on.
She then leaned forward, and the two began having sexual intercourse.
      Barrios-Ixolin was carrying an unregistered gun in his front right pants
pocket. He claimed that he obtained the gun about two weeks before the
homicide because of a disturbing phone call he had received. During the call,
which was from a Mexico number, a man said Barrios-Ixolin’s name and



                                        6
threatened to kill him in a week. Barrios-Ixolin, who came to this country
from Guatemala when he was 19 years old, was “scared” because he was
worried about “the same violence” that had caused him to leave Guatemala.
After the call, he bought a small Smith & Wesson .38 caliber revolver “on the
street” and routinely kept it in his pocket.3
      As Barrios-Ixolin and Williamson were having sex, he “felt that she was
pulling on [his] pants” by his pocket. He looked down and saw that she had
her right hand on the gun and was “trying to pull it.” He “grab[bed] her
hand” and “tr[ied] to take the gun from her” as she turned to exit the porta
potty. He grasped the gun by the handle and “took it from her completely,” at
which point “a shot went off.”4
      Barrios-Ixolin testified that when the gun fired, “a bit more than half
[of Williamson’s] body was already outside” the porta potty, and Williamson
was turned “sideways” with her left side facing him. He claimed that he did
not realize the bullet hit her, because he did not see any blood and she
quickly exited the porta potty and ran away toward 18th Street. “[S]cared by
the sound of the gun,” Barrios-Ixolin also left the porta potty and got into his
cousin’s car. They drove away toward 19th Street, and Barrios-Ixolin did not
see Williamson again. He testified that he did not know she had died until
after he was arrested for the homicide.
      Worried the police would come because of the gunshot, Barrios-Ixolin
decided to dispose of the gun. He and his cousin got on Highway 101, and he

      3A criminalist testified that the bullet recovered from Williamson’s
body could have been fired by a “Smith and Wesson .38 Special” revolver.
      4 Barrios-Ixolin originally testified that he grabbed the gun “by the
barrel,” but on redirect he clarified that he meant “the handle.” According to
a defense expert, it was possible that the revolver Barrios-Ixolin described,
which would not have a safety, could have been accidentally cocked during
the struggle.

                                        7
threw the gun out of the car onto the side of the freeway.5 Barrios-Ixolin
later attempted to lead the police to the gun, but it was never recovered.
      D.    Procedural History
      Barrios-Ixolin was charged with felony counts of murder, carrying an
unregistered loaded firearm in public, and carrying a concealed unregistered
firearm.6 It was also alleged that during the murder he personally and
intentionally discharged a firearm and personally used a firearm.7 The jury
found him not guilty of first degree murder and not guilty of the lesser
included offenses of second degree murder and voluntary manslaughter. 8 It
found him guilty of the lesser included offense of involuntary manslaughter
and found true that he personally used a firearm during the offense.9



      5 The parties stipulated that the cousin later pleaded guilty to a felony
charge of accessory after the fact under Penal Code section 32. All further
statutory references are to the Penal Code.
      6 The charges were brought under sections 187, subdivision (a)
(murder), 25850, subdivision (a) (carrying loaded firearm), and 25400,
subdivision (a)(2) (carrying concealed firearm). Counts of assault with a
firearm, being a felon in possession of a loaded firearm, being a felon in
possession of a concealed firearm, and destroying evidence were dismissed
before the case was submitted to the jury.
      7The firearm allegations were made under sections 12022.53,
subdivision (d) (personal and intentional discharge), and 12022.5,
subdivision (a) (personal use).
      8 The prosecution sought a first degree murder conviction on the theory
that Barrios-Ixolin killed Williamson during a rape or attempted rape. As
part of its case, the prosecution presented testimony from a friend of Barrios-
Ixolin’s cousin that Barrios-Ixolin said he had fantasies about being “rough”
with sex workers. We do not discuss this aspect of the case, as the jury
rejected any theory that Barrios-Ixolin intended to rape or kill Williamson.
      9 The conviction for involuntary manslaughter was under section 192,
subdivision (b). There was no finding on the allegation of personal and
intentional discharge of a firearm under section 12022.53, subdivision (d),

                                       8
      In June 2021, the trial court denied probation and sentenced Barrios-
Ixolin to a total term of 12 years in prison, composed of the lower term of two
years for involuntary manslaughter and a consecutive upper term of 10 years
for the firearm enhancement. The court imposed concurrent 16-month terms
for the gun-possession offenses and stayed the term for carrying a concealed
firearm.
                                       II.
                                   DISCUSSION
      A.    Any Error in the Jury Instruction on Accident Was Harmless.
      Barrios-Ixolin claims that his homicide conviction must be reversed
because the version of CALCRIM No. 510 given incorrectly stated the
requirements for a homicide to be accidental. We conclude that any error was
harmless.
      Barrios-Ixolin filed a motion in limine for the jury to be instructed “on
accident as a theory for an excusable homicide” under former CALCRIM
No. 510. The trial court agreed to instruct the jury on accident, and Barrios-
Ixolin then asked that the form instruction be modified to state that acquittal
is required if the killing was due to an accident or a lawfully committed act,
not that both are required. He also requested that the following language be
added: “If the prosecution fails to prove beyond a reasonable doubt that a
killing was both (1) not a result of accident and misfortune and (2) . . .
committed with criminal[] negligen[ce], the defendant is not guilty of murder
and manslaughter and he is entitled to an acquittal.” (Italics omitted.) The
court declined to modify the instruction, and the jury was instructed under
former CALCRIM No. 510.



since that provision does not apply to involuntary manslaughter. (See
§ 12022.53, subd. (a).)

                                        9
      We review de novo whether a jury instruction correctly states the law.
(People v. Posey (2004) 32 Cal.4th 193, 218.) “Review of the adequacy of
instructions is based on whether the trial court ‘fully and fairly instructed on
the applicable law.’ [Citation.] ‘ “In determining whether error has been
committed in giving or not giving jury instructions, we must consider the
instructions as a whole . . . [and] assume that the jurors are intelligent
persons and capable of understanding and correlating all jury instructions
which are given.” ’ ” (People v. Ramos (2008) 163 Cal.App.4th 1082, 1088;
People v. Moore (2011) 51 Cal.4th 1104, 1140.)
      Section 26, the general statute addressing accident, provides that
“[p]ersons who committed the act or made the omission charged through
misfortune or by accident, when it appears that there was no evil design,
intention, or culpable negligence,” are not capable of committing crimes.
Section 195, which addresses accident in the context of homicide crimes,
states that a homicide is excusable “[w]hen committed by accident and
misfortune, or in doing any other lawful act by lawful means, with usual and
ordinary caution, and without any unlawful intent.” (Italics added.)
      At the time the jury was instructed, former CALCRIM No. 510
provided that a defendant was not guilty of homicide if the defendant “killed
someone as a result of accident or misfortune” and “1. The defendant was
doing a lawful act in a lawful way; [¶] 2. The defendant was acting with
usual and ordinary caution; [¶] AND [¶] 3. The defendant was acting without
any unlawful intent.” The form instruction was later revised so that it now
reads: “The defendant is not guilty of [homicide] if [the defendant] killed
someone: [¶] 1. By accident and misfortune; [¶] OR [¶] 1. If the defendant
was doing a lawful act in a lawful way; [¶] 2. The defendant was acting with
usual and ordinary caution; [¶] AND [¶] 3. The defendant was acting without



                                       10
an unlawful intent to commit [a homicide].” (CALCRIM No. 510, italics
added.)
      Barrios-Ixolin contends that his requested modification was necessary
to make clear that he “was entitled to acquittal[,] even though [his]
possession of the firearm was unlawful,” if the jury found that “the firearm
accidentally discharged.” He argues that contrary to section 195, former
CALCRIM No. 510 “improperly require[d] a finding that the killing occurred
during a lawful activity” and that it was accidental, a mistake the current
version of the instruction has corrected. He claims that under the instruction
given, the jury could not acquit him even if it accepted the accident theory,
since he concededly possessed the gun illegally.
      We are not convinced that former CALCRIM No. 510 was inconsistent
with section 195. That statute says that homicide is excusable “[w]hen
committed by accident . . . or in doing any other lawful act” with reasonable
caution and lawful intent (italics added), implying that an accident itself
must be a lawful act. Ultimately, we need not decide whether the challenged
instruction incorrectly stated the law, however, because any error was
harmless. As Barrios-Ixolin concedes, the error was not prejudicial if the jury
necessarily resolved the disputed factual issue against him under other,
proper instructions. (See People v. Nunez and Satele (2013) 57 Cal.4th 1, 46;
People v. Samaniego (2009) 172 Cal.App.4th 1148, 1165.) As we now explain,
this standard was met here.
      In general, “the claim that a homicide was committed through
misfortune or by accident ‘amounts to a claim that the defendant acted
without forming the mental state necessary to make [the defendant’s] actions
a crime.’ ” (People v. Jennings (2010) 50 Cal.4th 616, 674; see People v.
Anderson (2011) 51 Cal.4th 989, 996–997.) The jury was instructed under



                                       11
CALCRIM No. 580, an instruction Barrios-Ixolin does not challenge, that to
find him guilty of involuntary manslaughter, it had to conclude that he acted
with criminal negligence in committing the crime of carrying a loaded firearm
or carrying a concealed firearm and that his acts caused Williamson’s death.
Thus, his claim that the killing was accidental was another way of urging
that the prosecution had not proven beyond a reasonable doubt that he acted
with criminal negligence.
      By convicting Barrios-Ixolin of involuntary manslaughter, the jury
necessarily found that he did act with criminal negligence in possessing the
gun and, further, that this act caused Williamson’s death. In particular, the
jury was instructed that “[a]n act causes death if the death is the direct,
natural, and probable consequence of the act and the death would not have
happened without the act.” Thus, although Barrios-Ixolin claims that his
“mere possession of the firearm . . . did not cause the gun to fire,” the jury
concluded that Williamson’s death was a natural and probable consequence
of his criminally negligent act. In doing so, the jury effectively rejected
Barrios-Ixolin’s position that he acted without a culpable mind state.
      The true finding on the firearm enhancement also establishes that any
error in the accident instruction was harmless. The jury was instructed
under CALCRIM No. 3146, an instruction that Barrios-Ixolin does not
challenge either, that he personally used a firearm during the homicide if he
“intentionally [did] any of the following: [¶] 1. Display[ed] the weapon in a
menacing manner; [¶] 2. Hit[] someone with the weapon; [¶] OR [¶]
3. Fire[d] the weapon.” The jury was also instructed under CALCRIM
No. 3404 that he was not liable for the firearm enhancement “if he acted
without the intent required . . . but acted instead accidentally.” There was no
evidence that Barrios-Ixolin displayed the gun or hit someone with it.



                                       12
Therefore, we agree with the Attorney General that “the jury presumably
found that [Barrios-Ixolin] intentionally fired the firearm,” necessarily
meaning it concluded the homicide was not accidental.
      In short, even if the jury was incorrectly instructed on accident, it made
other findings foreclosing the conclusion that Williamson’s death was
accidental. Accordingly, reversal is not required.
      B.       Remand Is Required for the Trial Court to Resentence Barrios-
               Ixolin Under Senate Bill No. 567.
      Barrios-Ixolin also claims that pursuant to Senate Bill No. 567, a
remand is required for the trial court to reconsider whether to sentence him
to the upper term for the firearm enhancement. We agree, and we therefore
vacate the sentence and remand for resentencing in light of the new
legislation.
      Barrios-Ixolin was sentenced to the upper term of 10 years for the
firearm enhancement under section 12022.5, subdivision (a). At the time of
sentencing, former section 1170.1, subdivision (d), provided: “If an
enhancement is punishable by one of three terms, the [trial] court shall, in its
discretion, impose the term that best serves the interest of justice, and state
the reasons for its sentence choice on the record at the time of sentencing.”
Here, the trial court said that it selected the upper term “primarily” because
(1) the firearm “was used to shoot someone,” not “to smack someone with, or
scare someone or menace them”; and (2) Williamson was “particularly
vulnerable,” based on “where she was, how she was positioned.” The court
also cited the fact that “[t]he crime . . . involve[d] great violence.”10


      10 The parties suggest that the trial court also relied on, as the Attorney
General puts it, Barrios-Ixolin’s “decision to carry a loaded firearm without a
safety into not only a high crime area, but into the confined space of the porta
potty.” The court said it would consider its belief that Barrios-Ixolin did not

                                         13
      Effective January 1, 2022, Senate Bill No. 567 amended section 1170.1
to provide that “[i]f an enhancement is punishable by one of three terms, the
[trial] court shall, in its sound discretion, order imposition of a sentence not
to exceed the middle term, except as otherwise provided in paragraph (2).”
(§ 1170.1 subd. (d)(1); Stats. 2021, ch. 731, § 2.) In turn, subdivision (d)(2) of
the statute provides that “[t]he court may impose a sentence exceeding the
middle term only when there are circumstances in aggravation that justify
the imposition of a term of imprisonment exceeding the middle term, and the
facts underlying those circumstances have been stipulated to by the
defendant, or have been found true beyond a reasonable doubt at trial.”
(§ 1170.1, subd. (d)(2).) Thus, the middle term is now the presumptive
sentence for an enhancement unless aggravating circumstances admitted or
proved beyond a reasonable doubt justify the upper term.
      As the parties agree, Senate Bill No. 567 is ameliorative legislation
that applies retroactively to judgments, like Barrios-Ixolin’s, that were not
final at the time it took effect. (In re Estrada (1965) 63 Cal.2d 740, 745;
People v. Jones (2022) 79 Cal.App.5th 37, 44; People v. Lopez (2022)
78 Cal.App.5th 459, 465 (Lopez).) The parties also agree that the aggravating
circumstances on which the trial court relied were not admitted or found true
beyond a reasonable doubt. But they disagree about whether a remand is
required for the court to reconsider whether to impose the upper term, as




have a good reason to have the gun in deciding “what the proper sentence is
in terms of the gun use and underlying crimes,” but it did not clearly cite this
circumstance when imposing the upper term on the firearm enhancement.
Regardless, we conclude that the court could not properly rely on this factor
because there is a reasonable probability the jury would not have found it
true beyond a reasonable doubt, an aspect of the standard for assessing
prejudice that we address in more detail below.

                                        14
Barrios-Ixolin claims, or whether a remand is unnecessary because “any
alleged error was harmless,” as the Attorney General claims.
      The Courts of Appeal are currently split on the applicable standard for
assessing prejudice in this situation, and the issue is pending before our state
Supreme Court. (People v. Lynch (May 27, 2022, C094174 [nonpub. opn.],
review granted Aug. 10, 2022, S274942.) The primary disagreement is
between People v. Flores (2022) 75 Cal.App.5th 495 (Flores), a decision by
Division Three of this court, and Lopez, a decision by Division One of the
Fourth District Court of Appeal. Flores concluded that a remand for
resentencing is unnecessary if the reviewing court can determine beyond a
reasonable doubt that the jury would have found true at least one
aggravating factor (Flores, at p. 501), and Lopez concluded that a remand is
necessary unless the reviewing court can determine beyond a reasonable
doubt that (1) the jury would have found true all the aggravating factors the
trial court cited or (2) the trial court would have reached the same decision
even if it knew it could not properly rely on all the factors it did (Lopez,
supra, 78 Cal.App.5th at p. 467, fn. 11).
      Division Two of this court has agreed with Lopez (People v. Wandrey
(2022) 80 Cal.App.5th 962, 982, review granted on another ground Sept. 28,
2022, S275942), and Division Six of the Second District Court of Appeal has
agreed with Flores (People v. Salazar (2022) 80 Cal.App.5th 453, 465). The
Third District Court of Appeal and Fifth District Court of Appeal have
articulated yet other standards. The Third District essentially agreed with
Lopez, stating that “[its] approach and the Lopez court’s approach are the
same in terms of outcomes,” but described the standard differently. (People v.
Zabelle (2022) 80 Cal.App.5th 1098, 1113.) The Fifth District concluded that
since the type of error at issue has both federal Constitutional and state law



                                        15
dimensions, “the correct standard for harmless error lies between the
standards articulated in Flores and Lopez,” a standard we discuss in more
detail below. (People v. Dunn (2022) 81 Cal.App.5th 394, 408–409 (Dunn).)
      We agree with the majority of courts to address the issue that, contrary
to Flores, “a reviewing court finding beyond a reasonable doubt that the jury
would have found a single aggravating factor true beyond a reasonable doubt
is insufficient to conclude that the error was harmless.” (Dunn, supra,
81 Cal.App.5th at p. 408.) We need not decide which of the remaining
potential standards for assessing prejudice is correct, however, because even
applying the Dunn standard—the most favorable to the People other than the
Flores standard—a remand is required.
      Dunn described the standard for assessing prejudice as follows: “The
reviewing court determines (1)(a) beyond a reasonable doubt whether the
jury would have found one aggravating circumstance true beyond a
reasonable doubt and (1)(b) whether there is [no] reasonable probability that
the jury would [not] have found any remaining aggravating circumstance(s)
true beyond a reasonable doubt.[11] If all aggravating circumstances relied
upon by the trial court would have been proved to the respective standards,
any error was harmless. If not, the reviewing court moves to the second step
of Lopez, (2) whether there is a reasonable probability that the trial court


      11 In the original, Dunn describes the “(1)(b)” part of the standard as
“whether there is a reasonable probability that the jury would have found
any remaining aggravating circumstance(s) true beyond a reasonable doubt,”
but later describes it as whether there is “a reasonable likelihood the jury
would not have found the . . . aggravating circumstance true beyond a
reasonable doubt.” (Dunn, supra, 81 Cal.App.5th at pp. 410–411.) The latter
formulation is correct, as the question under Watson is whether there is a
reasonable probability of a result more favorable to the defendant, not
whether there is a reasonable probability that the same, unfavorable result
would be reached again. (See People v. Watson (1956) 46 Cal.2d 818, 836.)

                                       16
would have imposed a sentence other than the upper term in light of the
aggravating circumstances provable from the record as determined in the
prior steps. If the answer is no, the error was harmless. If the answer is yes,
the reviewing court vacates the sentence and remands for resentencing.”
(Dunn, supra, 81 Cal.App.5th at pp. 409–410, footnotes omitted.)
      Applying this standard here, we conclude that a remand is required.
We have no reasonable doubt that the jury would have found true that
Barrios-Ixolin’s gun “was used to shoot someone” and the gun use “involve[d]
great violence,” in that Williamson died. But we think there is a reasonable
probability that the jury would not have found true that Williamson was
“particularly vulnerable.” Although she was physically positioned in a way
that contributed to her death, the jury accepted Barrios-Ixolin’s claim that he
did not intentionally shoot her, meaning he did not take advantage of her
position to commit the crime. In addition, Williamson was not “elderly, very
young, or disabled, or otherwise obviously and indisputably vulnerable” in a
more general sense. (People v. Sandoval (2007) 41 Cal.4th 825, 842
[reasonable doubt existed as to whether jury would have found vulnerability
factor true].)
      Since we cannot conclude with sufficient certainty that one of the
aggravating factors on which the trial court relied, Williamson’s
vulnerability, would have been found true if submitted to the jury, we
proceed to the second step of the prejudice analysis. (See Dunn, supra,
81 Cal.App.5th at p. 410.) The court’s belief that Williamson was particularly
vulnerable was one of the two main factors on which it relied to impose the
upper term, and under the current version of section 1170.1 the middle term
is the presumptive term. Given these circumstances, we believe “there is a
reasonable probability that the . . . court would have imposed a sentence



                                      17
other than the upper term” had it realized it could not rely on Williamson’s
purported vulnerability. (Dunn, at p. 410.) Accordingly, a remand is
required for the court to resentence Barrios-Ixolin under the current version
of section 1170.1.
                                     III.
                                 DISPOSITION
      The sentence is vacated, and the matter is remanded for resentencing
in light of Senate Bill No. 567. The judgment is otherwise affirmed.




                                      18
                                          _________________________
                                          Humes, P.J.




WE CONCUR:




_________________________
Banke, J.




_________________________
Devine, J. *




      *Judge of the Superior Court of the County of Contra Costa, assigned
by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.


People v. Barrios-Ixolin A162895



                                     19